PER CURIAM.
Anthony Jason Lopez appeals his convictions and sentences for three counts of attempted second-degree murder and one count of aggravated assault with a firearm. We affirm the conviction for aggravated assault with a firearm without further comment. However, for the reasons expressed in Houston v. State, 87 So.3d 1 (Fla. 2d DCA 2011), we reverse the three convictions for attempted second-degree murder and remand for a new trial. See also Banek v. State, 75 So.3d 762 (Fla. 2d DCA 2011); Brooks v. State, 75 So.3d 756 (Fla. 2d DCA 2011); Gonzalez v. State, 40 So.3d 60 (Fla. 2d DCA 2010). As we did in Houston and Brooks, we certify conflict with the Fourth District’s opinion in Williams v. State, 40 So.3d 72 (Fla. 4th DCA 2010).
Affirmed in part, reversed in part, and remanded.
CASANUEVA, WALLACE, and KHOUZAM, JJ., Concur.